Case 2:20-cv-00914-JLB-NPM Document 15 Filed 04/07/21 Page 1 of 1 PageID 164




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

CHRIS HEATH and NANCY HEATH,

             Plaintiffs,

v.                                              Case No. 2:20-cv-914-JLB-NPM

NATIONAL SPECIALITY INSURANCE
COMPANY,

             Defendant.
                                         /

                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). 1 (Doc. 14.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on April 7, 2021.




      1 The parties’ stipulation was docketed as a joint motion to dismiss, but its
content unmistakably reflects a stipulation under Rule 41.
